EXHIBIT Execution Copy FIRST AMENDMENT TO COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT THIS FIRST AMENDMENT TO COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT, dated as of September 18, 2009 (this "Amendment"), is among the Secured Parties (as defined in the Intercreditor Agreement referenced below) of Modine Manufacturing Company, a Wisconsin corporation (the "Company" or "Borrower"), and of certain Domestic Subsidiaries of the Company, and JPMorgan Chase Bank, N.A., as Collateral Agent. RECITAL The Secured Parties and JPMorgan Chase Bank, N.A., as Collateral Agent, are party to a Collateral Agency and Intercreditor Agreement dated as of February 17, 2009 (as amended or modified from time to time, the " Intercreditor Agreement").The parties hereto desire to amend the Intercreditor Agreement in accordance with the terms hereof. TERMS In consideration of the premises and of the mutual agreements herein contained, the parties agree as follows: ARTICLE 1. AMENDMENTS The
